UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 Customers Bancorp, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 27-2290659 (State of incorporation or organization) (I.R.S. Employer Identification No.) 1015 Penn Avenue Suite 103 Wyomissing PA 19610 (Address of principal executive offices and zip code) Securities to be registered pursuant to Section12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, $1.00 par value per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.x If this form relates to the registration of a class of securities pursuant to Section12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.¨ Securities Act registration statement file number to which this form relates: 333- 180392 Securities to be registered pursuant to Section12(g) of the Act: None Item1. Description of Registrant’s Securities to be Registered Customers Bancorp, Inc. (the “Registrant”) hereby incorporates by reference the description of its Common Stock, par value $1.00 per share, also referred to as Voting Common Stock, to be registered hereunder contained under the heading “Description of Capital Stock” in the Registrant’s Registration Statement on Form S-1 (File No.333-180392), as originally filed with the Securities and Exchange Commission (the “Commission”) on March 28, 2012, as amended (the “Registration Statement”), and in the prospectus included in the Registration Statement to be filed separately by the Registrant with the Commission pursuant to Rule 424(b) under the Securities Act of 1933, as amended, which prospectus shall be deemed to be incorporated by reference herein. Item2. Exhibits Pursuant to the “Instructions as to Exhibits” with respect to Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date: May 4, 2012 CUSTOMERS BANCORP, INC. By: /s/ Thomas R. Brugger Thomas R. Brugger Chief Financial Officer and Treasurer
